Case 2:20-cv-12880-JMV-JSA Document 77 Filed 04/22/21 Page 1 of 5 PageID: 1228




Lawrence S. Lustberg, Esq. (ID#023131983)
Lauren James-Weir, Esq. (ID#025202007)
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Telephone: 973-596-4731
Email: llustberg@gibbonslaw.com
Telephone: 973-596-4861
Email: ljames-weir@gibbonslaw.com

Patrick J. Carome, Esq. (pro hac vice)
Ari Holtzblatt, Esq. (pro hac vice)
WILMER CUTLER PICKERING
HALE AND DORR LLP
1875 Pennsylvania Avenue
Washington, D.C. 20006
Telephone: (202) 663-6000
Email: patrick.carome@wilmerhale.com
        ari.holtzblatt@wilmerhale.com

Attorneys for Defendants Vijaya Gadde and Twitter, Inc.

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY



 DANIEL D’AMBLY; AARON                       Civil Action No: 2:20-cv-12880-
 WOLKIND; STEVE HARTLEY;                     JMV-JSA
 RICHARD SCHWETZ; JOBEL
 BARBOSA; MATTHEW REIDINGER;                 Honorable John Michael Vazquez
 JOHN HUGO; SEAN-MICHAEL DAVID               United States District Judge
 SCOTT; THOMAS LOUDEN;
 ZACHARY REHL; AMANDA REHL;                      CONSENT ORDER
 K.R., a minor, by and through her father    EXTENDING DEADLINE FOR
 ZACHARY REHL and her mother                    PLAINTIFFS TO FILE
 AMANDA REHL; MARK ANTHONY                    OPPOSITION TO CERTAIN
 TUCCI,                                      DEFENDANTS’ MOTIONS TO
                                              DISMISS AND EXTENDING
             Plaintiffs                        DEADLINE FOR THOSE
Case 2:20-cv-12880-JMV-JSA Document 77 Filed 04/22/21 Page 2 of 5 PageID: 1229




 v.                                                DEFENDANTS TO FILE
                                                    REPLIES THERETO
 CHRISTIAN EXOO a/k/a ANTIFASH
 GORDON; ST. LAWRENCE
 UNIVERSITY; TRIBUNE PUBLISHING
 COMPANY, LLC; NEW YORK DAILY
 NEWS; VIJAYA GADDE; TWITTER,
 INC.; COHEN, WEISS AND SIMON
 LLP; UNNAMED ASSOCIATES 1-100,

             Defendants.



      THIS MATTER having been presented to the Court by Defendants Vijaya

Gadde and Twitter, Inc., by and through their attorneys, Gibbons P.C. (by Lawrence

S. Lustberg and Lauren James-Weir) and Wilmer Cutler Pickering Hale and Dorr

LLP (by Ari Holtzblatt and Patrick Carome) (pro hac vice), and having been

consented to by all parties, by and through their respective attorneys, and joined by

those Defendants who have also filed Motions to Dismiss the First Amended

Complaint, specifically, Christian Exoo, St. Lawrence University, and Cohen, Weiss

and Simon LLP (collectively, with Defendants Vijaya Gadde and Twitter, Inc.,

“Filing Defendants”), for the entry of an Order extending the deadline for Plaintiffs

to file their opposition to Filing Defendants’ Motions to Dismiss the First Amended

Complaint and extending the deadline for Filing Defendants to file their replies

thereto; and the Court having considered this application; and for good cause shown;

      IT IS on this ___ day of ____________ 2021, hereby
Case 2:20-cv-12880-JMV-JSA Document 77 Filed 04/22/21 Page 3 of 5 PageID: 1230




      ORDERED that Plaintiffs shall file, on or before May 20, 2021, their

opposition to the Filing Defendants’ Motions to Dismiss the First Amended

Complaint; and it is further

      ORDERED that the Filing Defendants shall file their replies to Plaintiffs’

opposition to the Filing Defendants’ Motions to Dismiss the First Amended

Complaint on or before June 17, 2021.


                                        Honorable John Michael Vazquez,
                                        United States District Judge

AGREED AND CONSENTED TO BY:

 Dated: April 22, 2021                       Dated: April 22, 2021
 /s/Patrick Trainor                          /s/Lauren James-Weir
 Patrick Trainor, Esq.                       Lauren James-Weir, Esq.
 LAW OFFICE OF PATRICK TRAINOR,              GIBBONS P.C.
 LLC                                         One Gateway Center
                                             Newark, New Jersey 07102
 848 Paterson Avenue                         Telephone: 973-596-4861
 East Rutherford, NJ 07073                   Email: ljames-weir@gibbonslaw.com
 Telephone: 201-777-3327                     Attorneys for Defendants, Vijaya Gadde
 Email: pt@ptesq.com                         and Twitter, Inc.
 Attorneys for Plaintiffs

 Dated: April 22, 2021
 /s/Richard
 Torres_______________________
 Richard Torres, Esq.
 The Law Office of Richard Torres
 63 Tooker Avenue
 Springfield, NJ 07081
 Telephone: 347-742-5362
 Email: richardtorresdna@gmail.com
 Attorneys for Defendant, Christian Exoo
Case 2:20-cv-12880-JMV-JSA Document 77 Filed 04/22/21 Page 4 of 5 PageID: 1231




 Dated: April 22, 2021
 /s/Monica C.
 Barrett_______________________
 Monica C. Barrett, Esq.
 BOND SCHOENECK & KING, PLLC
 600 THIRD AVENUE 22ND
 FLOOR
 NEW YORK, NY 10009
 Telephone: 646-253-2314
 Email: mbarrett@bsk.com
 Attorneys for Defendant, St. Lawrence
 University

 Dated: April 22, 2021
 /s/Michael J.
 Canning_____________________
 Michael J. Canning, Esq.
 GIORDANO, HALLERAN
 & CIESLA, P.C.
 125 Half Mile Road, Suite 300
 Red Bank, N.J. 07701-6777
 Telephone: (732) 741-3900
 Email: mcanning@ghclaw.com
 Attorneys for Defendants, Cohen, Weiss
 and Simon, LLP

 Dated: April 22, 2021
 /s/Richard
 Scharlat______________________
 Richard Scharlat, Esq.
 MCDERMOTT WILL & EMERY, LLP
 340 MADISON AVENUE
 NEW YORK, NY 10173
 Telephone: 212-547-5421
 Email: Rscharlat@mwe.com
 Attorneys for Defendants, Tribune
 Publishing Company and New York Daily
 News
Case 2:20-cv-12880-JMV-JSA Document 77 Filed 04/22/21 Page 5 of 5 PageID: 1232
